DISMISS; and Opinion Filed November 30, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01425-CV
                                      No. 05-18-01426-CV
                                      No. 05-18-01427-CV

                             IN RE STEVE F. SMILEY, Relator

                Original Proceeding from the Criminal District Court No. 1
                                  Dallas County, Texas
        Trial Court Cause Nos. F08-52454-H, F08-51675-H(A), and F08-51676-H(A)

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                 Opinion by Justice Boatright
       In this original proceeding, relator complains that the trial court erroneously recommended

to the Texas Court of Criminal Appeals that relator’s article 11.07 application for writ of habeas

corpus should be denied. Relator seeks a writ of mandamus directing the trial court to correct the

alleged error such that the Court of Criminal Appeals can review “Ground Four A” of relator’s

habeas application.

       Relator was convicted of a felony offense, and his conviction is final. Only the Texas Court

of Criminal Appeals has jurisdiction in final post-conviction felony proceedings. Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (citing TEX. CODE CRIM. PROC.
ANN. art. 11.07). This Court lacks jurisdiction over relator’s petition. Accordingly, we dismiss

this proceeding for want of jurisdiction.




                                                  /Jason Boatright/
                                                  JASON BOATRIGHT
                                                  JUSTICE




181425F.P05




                                               –2–